                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA

DAWN MARIE CORNISH,                                   )
                                                      )
              Plaintiff,                              )
                                                      )
     -vs-                                             )         Civil Action No. 17-920
                                                      )
                                                      )
NANCY A. BERRYHILL,1                                  )
COMMISSIONER OF SOCIAL SECURITY,                      )
                                                      )
        Defendant.                                    )

AMBROSE, Senior District Judge
                                             OPINION

        Pending before the court are Cross-Motions for Summary Judgment. (ECF Nos. 12 and

16). Both parties have filed Briefs in Support of their Motions. (ECF Nos. 13 and 17). After

careful consideration of the submissions of the parties, and based on my Opinion set forth

below, I am denying Plaintiff’s Motion for Summary Judgment (ECF No. 12) and granting

Defendant’s Motion for Summary Judgment. (ECF No. 16).

I.      BACKGROUND

        Plaintiff brought this action for review of the final decision of the Commissioner of Social

Security denying her application for supplemental security income pursuant to the Social

Security Act. Plaintiff filed her application alleging she had been disabled since June 6, 2006.

(ECF No. 10-6, p. 2).      Administrative Law Judge (“ALJ”), Regina Carpenter, held a hearing on

October 1, 2015. (ECF No. 10-2, pp. 24-59). On December 15, 2015, the ALJ found that

Plaintiff was not disabled under the Act. (ECF No. 10-2, pp. 10-19).

        After exhausting all administrative remedies, Plaintiff filed the instant action with this

court. The parties have filed Cross-Motions for Summary Judgment. (ECF Nos. 12 and 16).

The issues are now ripe for review.

1Nancy A. Berryhill became acting Commissioner of Social Security on January 23, 2017, replacing
Carolyn W. Colvin.
II.    LEGAL ANALYSIS

       A.      Standard of Review

       The standard of review in social security cases is whether substantial evidence exists in

the record to support the Commissioner’s decision. Allen v. Bowen, 881 F.2d 37, 39 (3d Cir.

1989). Substantial evidence has been defined as “more than a mere scintilla. It means such

relevant evidence as a reasonable mind might accept as adequate.” Ventura v. Shalala, 55

F.3d 900, 901 (3d Cir. 1995), quoting Richardson v. Perales, 402 U.S. 389, 401 (1971).

Additionally, the Commissioner’s findings of fact, if supported by substantial evidence, are

conclusive. 42 U.S.C. §405(g); Dobrowolsky v. Califano, 606 F.2d 403, 406 (3d Cir. 1979). A

district court cannot conduct a de novo review of the Commissioner’s decision or re-weigh the

evidence of record. Palmer v. Apfel, 995 F.Supp. 549, 552 (E.D. Pa. 1998). Where the ALJ's

findings of fact are supported by substantial evidence, a court is bound by those findings, even if

the court would have decided the factual inquiry differently. Hartranft v. Apfel, 181 F.3d 358, 360

(3d Cir. 1999). To determine whether a finding is supported by substantial evidence, however,

the district court must review the record as a whole. See, 5 U.S.C. §706.

       To be eligible for social security benefits, the plaintiff must demonstrate that he cannot

engage in substantial gainful activity because of a medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or can be expected to

last for a continuous period of at least 12 months. 42 U.S.C. §423(d)(1)(A); Brewster v. Heckler,

786 F.2d 581, 583 (3d Cir. 1986).

       The Commissioner has provided the ALJ with a five-step sequential analysis to use

when evaluating the disabled status of each claimant. 20 C.F.R. §404.1520(a). The ALJ must

determine: (1) whether the claimant is currently engaged in substantial gainful activity; (2) if not,

whether the claimant has a severe impairment; (3) if the claimant has a severe impairment,

whether it meets or equals the criteria listed in 20 C.F.R., pt. 404, subpt. P., appx. 1; (4) if the

impairment does not satisfy one of the impairment listings, whether the claimant’s impairments

                                                 2
prevent him from performing his past relevant work; and (5) if the claimant is incapable of

performing his past relevant work, whether he can perform any other work which exists in the

national economy, in light of his age, education, work experience and residual functional

capacity. 20 C.F.R. §404.1520. The claimant carries the initial burden of demonstrating by

medical evidence that he is unable to return to his previous employment (steps 1-4).

Dobrowolsky, 606 F.2d at 406. Once the claimant meets this burden, the burden of proof shifts

to the Commissioner to show that the claimant can engage in alternative substantial gainful

activity (step 5). Id.

        A district court, after reviewing the entire record may affirm, modify, or reverse the

decision with or without remand to the Commissioner for rehearing. Podedworny v. Harris, 745

F.2d 210, 221 (3d Cir. 1984).

        B.      Weighing Opinion Evidence

        Plaintiff argues that the ALJ erred in evaluating the opinion of the consultative examiner,

Dr. Detore and the medical evidence regarding Plaintiff’s mental impairments. (ECF No. 13, pp.

11-14). Specifically, Plaintiff submits that the ALJ gave significant weight to the opinion of Dr.

Detore, but did not include all of the limitations set forth by Dr. Detore in the residual functional

capacity (RFC).2 Id. After a review of the record, I disagree.

        The ALJ gave Dr. Detore’s opinion significant weight and specifically noted Dr. Detore’s

unique notations in response to questions regarding Plaintiff’s ability to interact appropriately

with the public, supervisors and coworkers. (ECF No. 10-2, p. 18). The ALJ summarized Dr.

Detore’s opinion as follows:

        Significant weight is also accorded to the medical sources statement of
        consultative examiner, Lanny Detore, Ed.D, as his opinion that the claimant has

2 RFC refers to the most a claimant can still do despite his limitations. 20 C.F.R. §§ 404.1545(a),
416.945(a). The assessment must be based upon all of the relevant evidence, including the medical
records, medical source opinions, and the individual’s subjective allegations and description of his/her
own limitations. 20 C.F.R. § 416.945(a). In this case, the ALJ found Plaintiff has the RFC to perform a full
range of work at all exertional levels but with certain nonexertional limitations. (ECF No. 10-2, p. 15).


                                                     3
       no limitations in understanding, remembering, and carrying out instructions and
       mild to moderate limitations in social functioning, is supported by his detailed
       examination findings and the other evidence of record (Exhibit 9F/1-2). In so
       concluding, the undersigned acknowledges that Mr. Detore included
       markings between moderate and marked with regard to the claimant’s
       ability to interact appropriately with the public, supervisors, and co-
       workers, however, his markings clearly fall short of identifying any marked
       limitations (Exhibit 9F/2). Further, such limitations are fully accommodated
       in the residual functional capacity, which includes significant social
       interaction limitations.

(ECF No. 10-2, p. 18)(emphasis added). Thus, to be clear, Dr. Detore did not find Plaintiff’s

ability to act with the public, supervisors and co-workers to be marked. See, ECF No. 10-19, p.

7. Rather, Dr. Detore checked the moderately limited box for the above activities and then drew

an arrow toward the marked box but did not check the marked boxes.                  Id.   Dr. Detore’s

accompanying reports indicate that Plaintiff is “very, very limited in spontaneous social

interaction and functioning….” (ECF No. 10-19, p. 13)(emphasis added). To that end, the ALJ

also gave significant weight to the opinion of the state agency doctor who indicated that Plaintiff

is markedly limited in her ability to interact with the general public. (ECF No. 10-2, pp. 17-18;

No. 10-3, p. 8). Further, the ALJ considered the other evidence of record in assessing Plaintiff’s

RFC. (ECF No. 10-2, pp. 15-18). Based on the same, I find there is substantial evidence that

the ALJ properly incorporated Dr. Detore’s limitations in determining that Plaintiff has the RFC to

perform a full range of work at all exertional levels but with certain nonexertional limitations

including “only occasional interaction with co-workers and supervisors, and no interaction with

the general public.” (ECF No. 10-2, p. 15). Thus, I find no error in this regard.

       Plaintiff submits, however, that based on the totality of the record, the ALJ should have

found that Plaintiff was marked in all of the above activities and could not function in a

competitive work environment. (ECF No. 13, pp. 12-13). To be clear, the standard is not

whether there is evidence to establish Plaintiff’s position. Allen v. Bowen, 881 F.2d 37, 39 (3d

Cir. 1989).

       [The] question is not whether substantial evidence supports Plaintiff’s claims, or
       whether there is evidence that is inconsistent with the ALJ’s finding….

                                                 4
       Substantial evidence could support both Plaintiff’s claims and the ALJ’s findings
       because substantial evidence is less than a preponderance. Jesurum v. Sec’y of
       U.S. Dep’t of Health & Human Services, 48 F.3d 114, 117 (3d Cir. 1995) (citing
       Richardson v. Perales, 402 U.S. 389, 401 (1971). If substantial evidence
       supports the ALJ’s finding, it does not matter if substantial evidence also
       supports Plaintiff’s claims. Reefer v. Barnhart, 326 F.3d 376, 379 (3d Cir. 2003).

Weidow v. Colvin, Civ. No. 15-765, 2016 WL 5871164 at *18 (M.D. Pa. Oct. 7, 2016). Thus, the

question before me is whether substantial evidence supports the ALJ’s findings.           Allen v.

Bowen, 881 F.2d 37, 39 (3d Cir. 1989).         Therefore, Plaintiff’s argument in this regard is

misplaced. Consequently, I find that remand on this basis is not warranted.

       C.      Credibility

       Plaintiff next argues that the ALJ’s credibility finding is not based on substantial

evidence. (ECF No. 13, pp. 13-14).     In evaluating whether a plaintiff’s statements are credible,

the ALJ will consider all evidence including that from treating, examining and consulting

physicians, observations from agency employees, and other factors such as the claimant's daily

activities, descriptions of the pain, precipitating and aggravating factors, type, dosage,

effectiveness, and side effects of medications, treatment other than medication, and other

measures used to relieve the pain. 20 C.F.R. §§416.929(c), 404.1529; SSR 96-7p. The ALJ will

also look at inconsistencies between the claimant's statements and the evidence presented. Id.

I must defer to the ALJ’s credibility determinations, unless they are not supported by substantial

evidence. Smith v. Califano, 637 F.2d 968, 972 (3d Cir. 1981); Baerga v. Richardson, 500 F.2d

309, 312 (3d Cir. 1974), cert. denied, 420 U.S. 931 (1975). In this case, the ALJ did just that.

While assessing Plaintiff’s credibility, the ALJ compared the medical evidence and other

evidence of record (including her treatment history and records, her work history, her activities

of daily living and her GAF scores) to her complaints and found them to be contradictory. (ECF

No. 10-2, pp. 15-18).

       Nonetheless, Plaintiff submits that the ALJ’s credibility finding is lacking as it relies on

“sporadic and transitory activities.” (ECF No. 13, p. 13). As noted above, activities of daily


                                                5
living are properly considered in assessing credibility. Moreover, they are just one of many

factors considered. Thus, I find no error on the part of the ALJ in considering Plaintiff’s activities

of daily living. Additionally, Plaintiff argues that the ALJ’s consideration of gaps in her treatment

is misplaced. (ECF No. 13, p. 14).      Lapses in treatment, again, are but one relevant factor in

assessing a Plaintiff’s subjective complaints.

       Based on the above, I find that the ALJ properly evaluated Plaintiff's credibility in detail

as required by 20 C.F.R. §§416.929, 404.1529. Consequently, I find no error in this regard.

       An appropriate order shall follow.




                                                  6
                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA

DAWN MARIE CORNISH,                                     )
                                                        )
              Plaintiff,                                )
                                                        )
    -vs-                                                )       Civil Action No. 17-920
                                                        )
                                                        )
NANCY A. BERRYHILL,3                                    )
COMMISSIONER OF SOCIAL SECURITY,                        )
                                                        )
       Defendant.                                       )



AMBROSE, Senior District Judge


                                        ORDER OF COURT

       THEREFORE, this 5th day of February, 2019, it is ordered that Plaintiff’s Motion for

Summary Judgment (ECF No. 12) is denied and Defendant’s Motion for Summary Judgment

(ECF No. 16) is granted.


                                                        BY THE COURT:

                                                      s/ Donetta W. Ambrose
                                                        Donetta W. Ambrose
                                                        United States Senior District Judge




3Nancy A. Berryhill became acting Commissioner of Social Security on January 23, 2017, replacing
Carolyn W. Colvin.


                                                  7
